Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2018.11.01
                                                                          14:15:12 -05'00'



                   People v. Smolley, 2018 IL App (3d) 150577



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MARTIZE M. SMOLLEY, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-15-0577



Filed              March 2, 2018
Rehearing denied   April 16, 2018



Decision Under     Appeal from the Circuit Court of Peoria County, No. 04-CF-613; the
Review             Hon. Stephen A. Kouri, Judge, presiding.



Judgment           Sentence vacated; cause remanded.


Counsel on         Michael J. Pelletier, Thomas A. Lilien, and Josette Skelnik, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino, Lawrence
                   M. Bauer, and Dawn Duffy, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE LYTTON delivered the judgment of the court, with opinion.
                   Justices McDade and O’Brien concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant Martize M. Smolley was charged with first degree murder and unlawful
     possession of a firearm when he was 15 years old. He was automatically transferred to adult
     court, where a bench trial was held. Defendant was convicted of two counts of felony murder
     and one count of unlawful possession of a firearm. Defendant was originally sentenced to
     natural life in prison but received a new sentencing hearing, where the trial court sentenced
     him to a total of 65 years’ imprisonment. Defendant appeals, arguing that he is entitled to a
     discretionary transfer hearing and a new sentencing hearing. We deny defendant’s request for a
     discretionary transfer hearing but vacate his sentence and remand for a new sentencing
     hearing.

¶2                                               FACTS
¶3        In 2004, when defendant Martize M. Smolley was 15 years old, he was charged with
     unlawful possession of a firearm (720 ILCS 5/24-3.1(a)(1) (West 2004)) and four counts of
     first degree murder (id. § 9-1(a)(2), (3)) for killing Kelly Houser and her daughter, Amy Allen.
     He was automatically transferred to adult court, pursuant to section 5-130 of the Juvenile Court
     Act of 1987 (Act) (705 ILCS 405/5-130 (West 2004)).
¶4        In 2005, defendant’s bench trial was held. At the conclusion of the trial, the court found
     defendant guilty of unlawful possession of a firearm and two counts of felony murder. The trial
     court sentenced defendant to a mandatory term of natural life in prison. Defendant appealed his
     sentence, arguing that it violated the proportionate penalties clause of the Illinois Constitution.
     We affirmed defendant’s sentence. See People v. Smolley, 375 Ill. App. 3d 167 (2007).
¶5        In 2008, defendant filed a postconviction petition, again challenging his sentence and also
     alleging ineffective assistance of his trial and appellate counsel. The State filed a motion to
     dismiss the petition, which the trial court granted.
¶6        In 2013, defendant filed a pro se successive postconviction petition, arguing that his
     mandatory natural life sentence was unconstitutional. The trial court initially denied the
     petition, and defendant filed a motion to reconsider. The trial court granted defendant’s motion
     to reconsider, granted defendant leave to file a successive postconviction petition, and
     appointed counsel to represent defendant. In 2015, the State conceded that defendant’s natural
     life sentence was unconstitutional and that a new sentencing hearing should be held.
¶7        A new sentencing hearing was held in August 2015. At the conclusion of the hearing, the
     trial court stated:
                  “Okay. I’ve considered the presentence investigation report, the evidence and
              arguments presented, the statement made by the Defendant. I’ve considered the
              statutory matters in aggravation and mitigation, the history and character of the
              Defendant, the circumstances and nature of the offense.
                  I’m going to sentence the Defendant for each murder, which I understand is
              consecutive—that’s a major factor in how I’m arriving at my decision. I’m going to
              sentence the Defendant on each murder to 32 and one *** half years for a total of 65
              years. No day-for-day. He’ll have to serve 100 percent of that time. He’ll get credit for
              the time that he’s got in.”



                                                  -2-
       Defendant filed a motion to reconsider his sentence, which the trial court denied. Defendant
       appealed.

¶8                                                ANALYSIS
¶9                                     I. Discretionary Transfer Hearing
¶ 10       In 2004, when defendant was charged with unlawful possession of a firearm and first
       degree murder, section 5-130(1)(a) of the Act provided that a juvenile who was 15 years of age
       or older and charged with certain serious offenses, including first degree murder, would be
       automatically transferred to adult court. 705 ILCS 405/5-130(1)(a) (West 2004). Effective
       January 1, 2016, the legislature amended section 5-130(1)(a) of the Act, raising the minimum
       age of juveniles automatically transferred to adult court from 15 to 16 years of age. 705 ILCS
       405/5-130(1)(a) (West 2016). That amendment became effective while this case was pending
       on appeal. Defendant argues that the 2016 amendment applies retroactively to his case and
       requests remand to the juvenile court for a discretionary transfer hearing.
¶ 11       The 2016 amendment to section 5-130(1)(a) of the Act is procedural and applies
       retroactively to “pending cases.” People ex rel. Alvarez v. Howard, 2016 IL 120729, ¶ 28.
       However, the amendment does not apply to cases pending in the appellate court when the
       legislation became effective. See People v. Hunter, 2017 IL 121306, ¶ 43.
¶ 12       Recently, our supreme court refused to apply the amended version of section 5-130(1)(a)
       retroactively to a defendant whose case was pending on appeal on the amendment’s effective
       date. The court reasoned:
                     “Because [defendant]’s trial court proceedings have been concluded, and no further
                trial court proceedings are necessitated by reversible error, applying the amended
                statute retroactively to [defendant]’s case would result in this court effectively creating
                new proceedings for the sole purpose of applying a procedural statute that postdates his
                trial and sentence.” Id. ¶ 33.
       The court also rejected retroactive application of the amendment because a discretionary
       transfer hearing in juvenile court was not feasible because the defendant was over 21 years old
       and not subject to the jurisdiction of the juvenile court. Id. ¶¶ 37-41 (citing People v. Fiveash,
       2015 IL 117669, ¶¶ 14-16 (juvenile court has no authority over a person 21 years of age or
       older)).
¶ 13       In this case, defendant’s trial concluded in 2005, over 12 years ago. Defendant is now 29
       years old. A discretionary transfer hearing, which proceeds in juvenile court, is no longer
       feasible because the juvenile court may not exercise jurisdiction over defendant. See id. ¶¶ 38,
       41; Fiveash, 2015 IL 117669, ¶¶ 14, 16. Because the amendment to section 5-130(1)(a) of the
       Act did not become effective until after defendant’s trial court proceedings concluded and
       defendant is no longer subject to the jurisdiction of the juvenile court, the amendment does not
       apply retroactively to defendant’s case. See Hunter, 2017 IL 121306, ¶ 43.

¶ 14                                     II. Sentencing Hearing
¶ 15       The United States Constitution prohibits “cruel and unusual” punishment. U.S. Const.,
       amend. VIII. “Inherent in that prohibition is the concept of proportionality.” People v. Holman,
       2017 IL 120655, ¶ 33. Criminal punishment should be “graduated and proportioned to both the
       offender and the offense.” People v. Davis, 2014 IL 115595, ¶ 18. “When the offender is a

                                                    -3-
       juvenile and the offense is serious, there is a genuine risk of disproportionate punishment.”
       Holman, 2017 IL 120655, ¶ 33.
¶ 16       In Miller v. Alabama, 567 U.S. 460, 479 (2012), the United States Supreme Court held that
       the eighth amendment prohibits “a sentencing scheme that mandates life in prison without
       possibility of parole for juvenile offenders.” The Court stated, “By making youth (and all that
       accompanies it) irrelevant to imposition of that harshest prison sentence, such a scheme poses
       too great a risk of disproportionate punishment.” Id. The Supreme Court did not prohibit all life
       sentences for juveniles but stated that such sentences should “be uncommon” because of
       “children’s diminished culpability and heightened capacity for change.” Id. The Supreme
       Court instructed sentencing courts to “take into account how children are different, and how
       those differences counsel against irrevocably sentencing them to a lifetime in prison.” Id. at
       480.
¶ 17       Following Miller, the Illinois Supreme Court in People v. Reyes, 2016 IL 119271, ¶ 8, held
       that a juvenile may not be sentenced to “a mandatory term of years that ‘indisputably
       amount[s]’ to life imprisonment without the possibility of parole for a single offense or for
       offenses committed in a single course of conduct.” The court explained that a mandatory term
       of years “that cannot be served in one lifetime” amounts to a de facto life sentence and “has the
       same practical effect on a juvenile defendant’s life as would an actual mandatory sentence of
       life without parole—in either situation, the juvenile will die in prison.” Id. ¶ 9. Relying on
       Miller, the court stated, “[A] juvenile may not be sentenced to a mandatory, unsurvivable
       prison term without first considering in mitigation his youth, immaturity, and potential for
       rehabilitation.” Id.
¶ 18       Recently, the Illinois Supreme Court held that Miller applies not only to mandatory life
       sentences but also to discretionary sentences that amount to life without parole for juvenile
       defendants. Holman, 2017 IL 120655, ¶ 40. “Life sentences, whether mandatory or
       discretionary, for juvenile defendants are disproportionate and violate the eighth amendment,
       unless the trial court considers youth and its attendant characteristics.” Id.
¶ 19       “[A] juvenile defendant may be sentenced to life imprisonment without parole, but only if
       the trial court determines that the defendant’s conduct showed irretrievable depravity,
       permanent incorrigibility, or irreparable corruption beyond the possibility of rehabilitation.”
       Id. ¶ 46. “The court may make that decision only after considering the defendant’s youth and
       its attendant characteristics.” Id. The United States Supreme Court has instructed that life
       sentences should be reserved for “the rarest of juvenile offenders, those whose crimes reflect
       permanent incorrigibility.” Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734
       (2016).
¶ 20       In 2016, the Illinois legislature enacted section 5-4.5-105 of the Unified Code of
       Corrections (Code) (730 ILCS 5/5-4.5-105 (West 2016)), which provides a new sentencing
       scheme for criminal defendants under 18 years of age. Reyes, 2016 IL 119271, ¶ 11. The new
       statute requires the sentencing judge to consider various factors before sentencing, including
       the defendant’s impetuosity, level of maturity, and ability to consider risks and consequences;
       whether the defendant was subjected to outside pressures; the defendant’s home environment;
       and any history of parental neglect, physical abuse, or other childhood trauma. 730 ILCS
       5/5-4.5-105(a)(1)-(9) (West 2016).
¶ 21       Where the record does not indicate that the trial court considered the defendant’s
       characteristics of youth before sentencing a juvenile to a de facto life sentence, the case should

                                                   -4-
       be remanded for a new sentencing hearing. See People v. Ortiz, 2016 IL App (1st) 133294,
       ¶ 25. A defendant is entitled, on remand, to be resentenced under the sentencing scheme of
       section 5-4.5-105 of the Code. Reyes, 2016 IL 119271, ¶ 12.
¶ 22       Here, defendant was sentenced to 65 years in prison, a de facto life sentence. See People v.
       Buffer, 2017 IL App (1st) 142931, ¶ 62 (50 years de facto life sentence); Ortiz, 2016 IL App
       (1st) 133294, ¶ 24 (60 years de facto life sentence). Thus, the trial court was required to
       consider defendant’s youth, immaturity, and potential for rehabilitation. See Reyes, 2016 IL
119271, ¶ 9. While the trial court stated that it considered the statutory aggravating and
       mitigating factors, the court never mentioned defendant’s youth and its attendant
       characteristics. Thus, defendant is entitled to a new sentencing hearing where the trial court
       must consider the factors set forth in section 5-4.5-105 of the Code. See id. ¶ 12.

¶ 23                                          CONCLUSION
¶ 24       The sentence of the circuit court of Peoria County is vacated, and the cause is remanded to
       the circuit court for resentencing in accordance with section 5-4.5-105 of the Code.

¶ 25      Sentence vacated; cause remanded.




                                                  -5-